DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie A in the reply filed on 12/17/21 is acknowledged.  The traversal is on the grounds that “in order to conduct a complete and thorough search regarding the optical fiber of elected Specie A, it would be inherently necessary to review the same pertinent fields and classes of prior art relating to the optical fiber of non-elected Specie B”. This is found persuasive and all claims have been rejoined and the restriction requirement mailed on 10/19/21 has been withdrawn. Claims 1 – 19 shall be examined on the merits.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the layer” in line 2 should read “the base layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 7, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storey (U.S. PG Pub. # 2010/0057179 A1).
	In Re claims 1 and 19, ‘179 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (4); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (6 or 7 or 6 and 7) and an electrically conductive layer (5), the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers.

	In Re claim 5, ‘179 teaches wherein the outer organic jacket layer comprises a material selected from a group consisting of polyamide (PA), polyimide (PI), polymethyl methacrylate (PMMA), wax, wax-like constituents, and alkylsilane (4, par. 0066).

	In Re claims 6 and 7, ‘179 teaches wherein the base layer portion comprises a layer or sequence of layers disposed on the outer organic jacket layer, wherein the layer comprises a material selected from a group consisting of an oxide, a boride, carbide, nitride, oxynitride, carbonitride, and a metal (silicon per definition of claim 7);  
wherein the oxide is selected from a group consisting of SiO2, TiO2, A12O3, SnO2, and HfO2, or wherein the metal is selected from a group consisting of Si, Ti, Mo, and Cr (silicon, 7).

In Re claim 9, ‘179 teaches wherein the base layer portion has a thickness between 5 nm and 3000 nm and/or wherein the electrically conductive layer has a thickness between 5 nm and 6000 nm and/or wherein the electrically conductive layer has a sheet resistance between 0.01 and 1000 ohms/sq (pars. 0063, 0068, 0069, 0072).

	In Re claim 13, ‘179 teaches wherein the base layer portion comprises the sequence of layers that have a respective coefficient of thermal expansion which increases or decreases according to the sequence of layers (ptfe and silicon have different CTEs).

	In Re claim 14, ‘179 teaches wherein the electrically conductive layer further comprises another layer disposed on the base layer portion, the another layer comprises a substance selected from a group consisting of titanium, silicon, aluminum, gold, silver, molybdenum, tungsten, zirconium, and an alloy thereof with an element selected from a group consisting of Ni, Zn, Y, Sn, and Ge (abstract, par. 0026, fig. 6).

In Re claim 18, the patentability of an apparatus depends only on the claimed structural limitations.  ‘179 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘179 device does not possess these functional characteristics.  See MPEP 2112.01.

Claims 1, 8, 10, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabel  (NL 9002602).
In Re claims 1 and 19, ‘602 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (3, polyethylene); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (any of 5 – 7 or any of 5 – 8) and an electrically conductive layer (4 or 8 when 8 isn’t interpreted as part of the base layer as set forth in the rejection of dependent claims), the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers.

In Re claim 8, ‘602 teaches wherein the base layer portion comprises a near-surface zone (5 is near the sureface of 3) of the outer organic jacket layer, the near-surface zone having a property selected from a group consisting of an altered surface property, an altered surface energy, an increased number of oxygen radicals, a chemically altered surface property, and a physically altered surface property (its melted, abstract of translation).

In Re claim 10, ‘602 teaches wherein the base layer portion (@ 5) and the electrically conductive layer (4) have an adhesion therebetween (pg. 2 of translation) that is greater than an adhesion between the outer organic jacket layer (3) and another electrically conductive layer (8) disposed thereon (as 3 and 8 do not make direct contact with each other).

	In Re claim 12, ‘602 teaches wherein the base layer portion (layer 8, steel) has a thermal expansion coefficient that is between a thermal expansion coefficient of the outer organic jacket .

Claims 1, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elion   (U.S. Patent # 4,525,026).
In Re claims 1 and 19, ‘026 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (22, col. 4, lines 10 – 15); and a functional layer system located on (makes contact with) the outer organic jacket layer, the functional layer system comprises a base layer portion (16 and/or 18) and an electrically conductive layer (20), the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers.

In Re claim 11, ‘602 teaches wherein the base layer portion has at least one layer (16) configured to inhibit diffusion of oxygen and/or to inhibit ions from acidic or alkaline solutions into the electrically conductive layer (titanium oxide, col. 3, lines 31 – 36).

	Claims 1, 15 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.   (U.S. PG Pub. # 2004/0109650 A1).
 	In Re claim 1 and 19, ‘650 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (14, par. 0052); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (16 and 26) and an electrically conductive layer (18, par. 0062), the base layer 

	In Re claims 15 – 17, ‘650 teaches wherein the functional layer system comprises a barrier layer (24) disposed on the electrically conductive layer, wherein the barrier layer consists of a single layer or a sequence of layers, and wherein the barrier layer is configured to inhibit diffusion of oxygen and/or inhibit diffusion ions from acidic or alkaline solutions into the electrically conductive layer (par. 0088, TiO2 (titanium dioxide); 
wherein the barrier layer has at least one layer with a hardness of at least 800 HV in compliance with the DIN EN ISO 14577-4:2007-8 test standard (TiO2 meets this per instant application).
wherein the barrier layer comprises a layer (24) disposed on the electrically conductive layer, wherein the barrier layer comprises a material selected from a group consisting of a nitride, an oxide, a carbide, boride, oxynitride, carbonitride, and a ternary system thereof, wherein the nitride is selected from a group consisting of Si3N4, BN, AlN, TiN, AlSiN, SiON, SiAlON, and any alloy thereof, wherein the oxide is selected from a group consisting of Si, Al, Ti, Zr, Zn, Sn, Ta, Nb, Y, TiO2, and SiO2 (TiO2).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zediker et al.  (U.S. PG Pub. # 2010/0215326 A1).
In Re claims 1 and 2, ‘326 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (3); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer 
further comprising an optically conductive core (1) having a refractive index that is greater than a refractive index of the outer organic jacket layer (fused silica is higher that polyimide per par. 0047 of instant application).


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji et al. (EP 0859256 A1).
In Re claim 1, ‘256 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (14); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (15) and an electrically conductive layer (16, aluminum), the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers.

In Re claims 3 and 4, ‘256 teaches a cladding surrounding the core, the cladding being disposed between the core and the outer organic jacket layer (col. 1, lines 12 – 16, fig. 3); 
an optically conductive core having a refractive index that is greater than a refractive index of the cladding (col. 1, lines 12 – 16, fig. 3).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874